Hart, J., (after stating the facts). In The case of Bunch v. Chaffin, 106 Ark. 306, the court held that the provision fixing the time within which an election shall be held under section 7669 .of Kirby’s Digest was mandatory and that the election to be valid'must be held not less than seven nor more than fifteen days after the order designating a day therefor is made by the county judge. In the case of Bonner v. Snipes, 103 Ark. 298, the court held that a special school 'district is established under the statutes referred to if a majority of the qualified electors within the territory named in the petition before the county judge shall have voted for the establishment of the district, and that the net does not require that the county court shall make and enter of record any order .as to such special election or relative to the establishment of the special school district. Under the authority of these decisions it is contended by counsel for the appellants that the residents of School District No. 65 did not have a right to file a remonstrance in the county court against the formation of the McRae Special School District and that for that reason the judgment of the county court and the subsequent judgment of the circuit court upon appeal were erroneous. They further insist that inasmu'ch as the county judge on the 17th day of January, 1912, gave public notice that the special election should be held on February 3, 1912, there was no authority to hold the election, the time being more than fifteen days from the time the order was made, and that for these reasons no valid election was held. ■ It may be conceded, for the purpose of this decision, that the contention of counsel for appellants in both these respects is correct, and still the decree of the chancellor must be affirmed. It will be noted that the Attorney General instituted an action in the circuit court against the parties who had been elected directors of McRae Special School Distriot, in which all these facts were set up, and the circuit court rendered a judgment dismissing the complaint of the Attorney General and from this judgment no appeal was prosecuted. In the case of Beavers v. State, 60 Ark. 124, the court held that an action by the Attorney General in the nature of quo warranto proceedings against 'the directors of a school district is a proper method to test the legality of 'the organization of the school district. The court said: “This action was brought by the Attorney General in the name of the State, in lieu of quo loarranto. Its object is to test the legality of the organization of the town of Waldron in Scott County into a single school district. The directors of the district, whose existence is being questioned, were made defendants. No valid objection can be urged to the form of the action or the parties litigant.” Several authorities are cited by the court in support of the position assumed by it. So it will be seen that the legality of the organization of McRae Special School District was distinctly put in issue and directly determined by a court of competent jurisdiction in the suit instituted by the Attorney General against the parties claiming to be directors of McRae Special School District. The particular issue sought to be determined in the present suit is the validity of the organization of McRae Special School District. That precise question was involved in the suit instituted by the Attorney General and the judgment in that case is conclusive in the present suit on tall matters raised and determined in that action. No appeal was prosecuted from the judgment in the suit instituted by the Attorney General against the directors of McRae Special School District and the judgment in that case is res adjudicata, because the issues raised in that ease and those raised in the present case are precisely the same. See National Surety Company v. Coates, 83 Ark. 545; Morgan v. Kendrick, 91 Ark. 394; Pulaski County v. Hill, 97 Ark. 450; Fourche River Lumber Company v. Walker, 96 Ark. 540; and Fogel v. Butler, 96 Ark. 87. It follows that the decree must be affirmed.